Citation Nr: 0907613	
Decision Date: 03/02/09    Archive Date: 03/12/09

DOCKET NO.  07-24 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a sinus disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1940 to September 
1946.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the claims for service 
connection.

The Veteran requested a hearing before the Board.  The 
requested hearing was conducted in November 2008 by the 
undersigned Veterans Law Judge. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


REMAND

The Veteran is claiming entitlement to service connection for 
a right knee disability and entitlement to service connection 
for a sinus disability.  The Veteran testified during a 
November 2008 hearing that he injured his right knee on two 
occasions during active duty.  He asserts that he first 
injured his knee during a plane crash that occurred during a 
training mission in Tonopah, Nevada, in late 1942 or early 
1943.  He states he received treatment at a dispensary tent 
where it was wrapped to restrict mobility.  He then injured 
the knee again during a second plane crash that occurred on a 
combat mission in 1944 or 1945.  He stated he did not seek 
treatment because he had an impending approval for entrance 
into aviation cadets and did not want to risk his approval 
due to a physical disability.  The Veteran additionally 
stated that he did not discuss his knee problem upon 
discharge from service because he was informed that if he had 
medical problems it would require hospitalization and he 
desired to be released immediately.

The Veteran has maintained a consistent account of the injury 
to his knee and therefore the Board finds no reason to doubt 
his credibility.  The Veteran is currently diagnosed with 
osteoarthritis and degenerative joint disease of the right 
knee.  Therefore, the only remaining element required to 
satisfy entitlement to service connection is whether there is 
medical evidence of a nexus between the claimed in-service 
injury and the present disability.

During a consultation with Orlando Orthopedic Center in 
November 2008, the Veteran described he has limitations due 
to his knee, including pain associated with standing and that 
his walking ability is limited to a third of a mile.  X-rays 
were obtained and demonstrated significant medial compartment 
osteoarthritis with essentially complete loss of the medial 
joint space.  The doctor also stated that the Veteran has 
mild to moderate patellofemoral change.  A diagnosis of 
osteoarthritis of the right knee was given.  The examiner 
stated that it is certainly possible that the Veteran's 
current arthritis has been accelerated or affected by the 
injuries the Veteran sustained to his right knee during 
service.  Under 38 C.F.R. § 3.102, service connection may not 
be based upon a resort to speculation or remote possibility, 
and there is extensive judicial precedent rejecting the use 
of speculative opinions in VA benefits adjudication.  

A remand is required in order to afford the Veteran a VA 
examination for a right knee disability.  A VA examination or 
opinion is necessary if the evidence of record: (a) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (b) establishes that the veteran suffered an 
event, injury, or disease in service; (c) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (d) does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  See 38 C.F.R. § 3.159 (2008); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In regards to the issue of entitlement to service connection 
for a sinus disability, a remand is also required to afford 
the Veteran a VA examination.  Service treatment records show 
multiple complaints, treatment, and diagnoses of sinus 
conditions, ranging from moderately severe nasopharyngitis in 
January 1941, to upper respiratory infections in March 1944, 
and additional diagnoses of nasopharyngitis and sinusitis 
throughout service until March 1945.  The Veteran also had 
submucous resection in November 1942.

The Veteran is currently being treated for sinus conditions.  
Private medical records from 2003 to 2005 indicate numerous 
complaints and treatment for nasal congestion.  Additionally, 
after a visit to an ear, nose and throat specialist in 
October 2005, the Veteran was diagnosed with chronic rhinitis 
and postnasal discharge.  A remand is necessary to afford the 
Veteran a VA examination to determine the nature, etiology, 
and severity of the Veteran's current sinus disability.

In addition to VA examinations, updated treatment records 
should be obtained from VA outpatient centers as well as 
private doctors and specialists.


Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Obtain and associate with the 
claims folder all updated treatment 
records.  Specifically, obtain updated 
records from Dr. Kivett, Dr. Getty, Dr. 
Blick, Dr. Martin, and all updated VA 
medical records.

2.  Afford the Veteran a VA examination 
for a sinus disability and a right knee 
disability.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file and offer 
comments and an opinion addressing 
whether it is at least as likely as not 
(i.e., probability of 50 percent) that 
the Veteran's current sinus disability 
had its onset during service, or is in 
any other way causally related to his 
active service and, whether it is at 
least as likely as not that the Veteran's 
current right knee disability had its 
onset during service, or is in any other 
way causally related to the injuries he 
sustained during his active service.

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  The knee examiner is asked to 
specifically comment on the statement 
made by the examiner at Orlando 
Orthopedic Center of November 2008.  The 
claims folder must be provided to the 
examiner for review.  The examiner must 
state in the examination report that the 
claims folder has been reviewed.

The Veteran is hereby notified that it is 
his responsibility to report for the 
examinations scheduled in connection with 
this REMAND and to cooperate in the 
development of his case.  

3.  After all of the above actions have 
been completed, readjudicate his claims.  
If the claims remain denied, issue to the 
Veteran a supplemental statement of the 
case, and afford the appropriate period 
of time within which to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



